Citation Nr: 1447999	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  08-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for prostate cancer.
 
3.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied service connection for a cervical spine disorder and prostate cancer, and denied an evaluation in excess of 20 percent for diabetes mellitus.  The Veteran timely appealed those issues. 

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of that hearing is associated with the claims file.

In November 2011, the Board remanded this matter to the Appeals Management Center (AMC) for further development, to include obtaining pertinent treatment records, providing examinations relevant to the remanded issues, conducting any further development deemed necessary, and readjudicating the remanded claims.  The requested actions having been completed and those claims having been readjudicated by the AMC in a January 2013 Supplemental Statement of the Case (SSOC), those issues have properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that in the January 2013 SSOC, the AMC included the claim of entitlement to a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability.  Notably, the issue of entitlement to an increased rating for the lumbar spine disability was also addressed in a subsequent (by two days) rating decision by the AMC; a 20 percent rating was assigned to the lumbar spine disability.  The rating decision indicates that the issue was considered on appeal because it was "inextricably intertwined" with the pending cervical spine claim.  In his August 2014 Appellant's Brief, the Veteran has indicated his belief that the issue of entitlement to a rating in excess of 20 percent for a service-connected lumbar spine disability is currently on appeal.

However, the Board finds that it does not have jurisdiction of this issue.  A 20 percent rating was assigned to the lumbar spine disability in the January 2013 decision.  The Veteran was notified of this decision in January 2013 and he did not express disagreement or perfect an appeal.  See 38 C.F.R. § 20.200 (2013).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue.  Issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Holland v. Brown, 6 Vet. App. 443, 446 (1994); Harris, supra.  The Board further finds that the issue of entitlement to a higher rating for the lumbar spine disability is not inextricably intertwined with the issue of service connection for a cervical spine disability and a decision on one issue would not have a significant impact on the second issue.  The Board finds that it does not have jurisdiction of the issue of entitlement to a higher rating for the lumbar spine disability.   

The Board is required to address all claims reasonably raised by an appellant.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  The Board finds that the Veteran raised the issue of entitlement to a higher rating for the lumbar spine disability in the August 2014 Appellant's Brief.  This issue is referred to the agency of original jurisdiction for appropriate action. 



FINDINGS OF FACT

1.  The Veteran did not have chronic symptoms of prostate cancer in active service or continuous or recurrent symptoms after service separation until the diagnosis of prostate cancer in 2005, and the prostate cancer first manifested many years after service separation and is not etiologically related to his active service, to include any event or injury or disease therein.

2.  The Veteran injured his left arm in service but did not have an injury to the cervical spine in active service, and he did not have chronic neck symptoms in active service or continuous or recurrent symptoms after service separation until the 2002 post-service cervical spine injury.   

3.  A cervical spine disability was not diagnosed in active service and did not manifest within one year of service separation.  

4.  The cervical spine disability first manifested many years after service separation and is not related to disease or injury or other event in active service, is not caused by or aggravated by the service-connected lumbar spine disability, and is related to a post-service injury. 

5.  The Veteran's diabetes mellitus, type II, has been treated, at all times during the appeal period, with regulated diet, insulin and/or an oral hypoglycemic, but has not required regulation of activities; the Veteran has not experienced episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 

3.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Malignant tumors and arthritis are listed as chronic diseases under 38 C.F.R. § 3.309(a), so these diseases, although not manifested during service, may be service-connected if manifest to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis: Service Connection for Prostate Cancer

The Veteran asserts that he had chronic prostatitis during military service, the prostatitis symptoms began in the 1980's, and the prostatitis led to the development of his prostate cancer.  See the March 2011 Board hearing transcript.  

The weight of the evidence shows that prostate cancer was first diagnosed in 2005, several years after service discharge.  Thus, the Veteran is not entitled to presumptive service connection for prostate cancer pursuant to 38 C.F.R. § 3.309(a).  See the Veteran's medical records from Malcolm Grow Medical Center which show that a July 2005 biopsy confirmed the presence of prostate cancer.

The Board also finds that the Veteran is not entitled to presumptive service connection for prostate cancer pursuant to 38 C.F.R. § 3.309(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker; supra.   

The Veteran has correctly noted that he had chronic prostatitis while in-service.  See, e.g., June 1988 Service Treatment Record ("The patient has had recurrent prostatitis."), the February 1982 and July 1982 Service Treatment Records (showing a diagnosis of mild prostatitis).  The Board notes that service connection for prostatitis was denied in a November 1999 decision on the basis that there was no current diagnosis.  

The Veteran has not alleged, nor do his service treatment records indicate, that prostate cancer was ever diagnosed during his active service.  The Board finds that the weight of the competent and credible evidence shows that the Veteran did not experience continuous symptoms of prostate cancer in service or soon after service separation.  The Veteran's treatment records from Malcolm Grow Medical Center first document rising PSA levels several years after his active service which ended in June 1998.  Specifically, his PSA levels had increased from 1.1 in June 2000 to 2.2 in February 2001 to 5.0 in April 2004 and resulted in a June 2004 biopsy.  See also May 2008 Notice of Disagreement (acknowledging February 2001 records as first documentation of rising PSA levels).  The results of that biopsy were negative.  Despite the negative result, his PSA levels remained high.  A second, July 2005 biopsy confirmed the presence of prostate cancer at that time.

The weight of the competent and credible evidence establishes that the chronic prostatitis in service is not a symptom of or related to the post-service diagnosis of prostate cancer.  In January 2013, VA obtained an independent medical opinion regarding the etiology of the Veteran's prostate cancer.  The examiner opined that it is less likely than not that the Veteran's prostate cancer "was caused by, aggravated by or proximately due to his time in military service."  She noted that the service treatment records contain "no indication of a diagnosis or treatment for suspicion of prostate cancer throughout his military career."  The examiner also discussed relevant medical literature that indicates there is not a link between prostate cancer and any potentially relevant medical condition suffered by the Veteran during his active service, including diabetes, Grave's disease, hemorrhoids, and chronic prostatitis.  The examiner also noted that the medical literature does not support a causal link between prostate cancer and renal insufficiency.  She concluded that the Veteran's prostate cancer was "less likely than not to be related to his time in military service."  Thus, the Veteran is not entitled to presumptive service connection for prostate cancer pursuant to 38 C.F.R. § 3.309(b).

With respect to direct service connection, the existence of a current disability, including treatment for prostate cancer during the appeal period, and an in-service event (chronic prostatitis as discussed below) have been established.  What remains for consideration is whether or not the Veteran's prostate cancer is otherwise related to his active service, to include any injury or event therein.  The Veteran contends that he had chronic prostatitis in service and that the prostate cancer diagnosed after he left service is related to the in-service prostatitis or, alternatively, that his post-service prostate cancer first occurred in service but was not diagnosed until after service.

The Board acknowledges the Veteran's statements regarding his belief that his prostate cancer was caused by or incurred during his active service.  While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. pain); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medically complex conditions nor need the Board give any probative weight to bald assertions by a lay Veteran regarding that subject.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology of his prostate cancer.  This finding is based on the facts that (1) there are multiple potential causes of his condition, (2) other medical conditions he has or had may be responsible for some of the symptoms he attributes to his condition, (3) the record contains the results of diagnostic tests that require medical knowledge, training, and/or experience to understand and competently interpret, and (4) the Veteran's theory of a causal nexus between in-service prostatitis and/or other in-service symptoms and post-service prostate cancer can only be resolved by complex medical analysis which requires medical knowledge, training, and/or experience, including a familiarity with relevant scientific and medical literature.  See, e.g., Jandreau, 492 F.3d at 1377.  

The Board is no more competent than the Veteran to resolve the diagnostic and etiological questions without the assistance of an opinion from a competent medical professional.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  The Board will turn, then, to the medical evidence of record.

As noted above, the service treatment records document chronic prostatitis in service.  See, e.g., June 1988 Service Treatment Record ("The patient has had recurrent prostatitis.").  See also Service Treatment Records dated in February 1982, July 1982, and October 1983.  Service treatment records also contain references to rectal bleeding, culminating in a 1994 hemorrhoidectomy.  The service treatment records do not show that prostate cancer was ever diagnosed during his active service.  Treatment records from Malcolm Grow Medical Center first document rising PSA levels several years after his active service which ended in June 1998.  Specifically, his PSA levels had increased from 1.1 in June 2000 to 2.2 in February 2001 to 5.0 in April 2004 and resulted in a June 2004 biopsy.  See also May 2008 Notice of Disagreement (acknowledging February 2001 records as first documentation of rising PSA levels).  The results of that biopsy were negative.  Despite the negative result, his PSA levels remained high.  A second, July 2005 biopsy confirmed the presence of prostate cancer at that time.

The question presented is whether the prostate cancer first diagnosed in July 2005 is causally related to his active service.  His treating physicians have not offered any opinion linking the Veteran's prostate cancer to his active service, including the in-service episodes of prostatitis.  The Veteran has not identified any such opinions and has not alleged that there are any.  Instead, he has offered his own opinion which, as discussed above, the Board finds incompetent to establish an etiological relationship.

The Board previously remanded this matter in November 2011 because the record contained no etiological opinion by a competent medical professional.  The Veteran underwent a VA examination for evaluation of his prostate cancer in February 2012.  While the examiner noted the first diagnosis of prostate cancer was in 2005, the examiner did not provide an etiological opinion.  

In January 2013, VA obtained an independent medical opinion regarding the etiology of the Veteran's prostate cancer.  The examiner opined that it is less likely than not that the Veteran's prostate cancer "was caused by, aggravated by or proximately due to his time in military service."  The examiner discussed, at some length, the rationale for this opinion.  She noted that the service treatment records contain "no indication of a diagnosis or treatment for suspicion of prostate cancer throughout his military career."  The examiner also discussed relevant medical literature that indicates there is not a link between prostate cancer and any potentially relevant medical condition suffered by the Veteran during his active service, including diabetes, Grave's disease, hemorrhoids, and chronic prostatitis.  The examiner also noted that the medical literature does not support a causal link between prostate cancer and renal insufficiency.  She concluded that the Veteran's prostate cancer was "less likely than not to be related to his time in military service."

The Board finds the examiner's opinion to be thorough, based on a solid factual foundation, and persuasive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  The Board assigns the January 2013 independent medical examiner's opinion substantial probative value.

The Veteran has not submitted any positive opinions from his treating physicians or any private providers.  There are no other medical opinions addressing etiology nor any competent evidence tending to dispute the findings of the January 2013 independent medical examiner or the medical literature she relied upon.  The Board finds the greater weight of the evidence is against finding a nexus between his active service and his prostate cancer.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for prostate cancer.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.


Analysis: Service Connection for a Cervical Spine Disability

The Veteran contends that his cervical spine disorder began during service when he was playing football and his left arm went numb.  The Veteran was treated for left arm numbness in June 1993 as noted in his service treatment records.  The Veteran additionally indicated that he fell in 2002, after discharge from service and had cervical spine surgery in January 2003.  See the March 2011 Board hearing transcript.  

There is competent evidence of a current cervical spine disability.  An April 2008 MRO shows a diagnosis of multilevel degenerative disc and facet disease in the presence of a Chiari I malformation with a moderate size long syrinx.  The March 2012 VA examination report shows a diagnosis of laminectomy with residual neck pain and loss of range of motion and displacement of cervical intervertebral disc with neuropathy.  

The service treatment records do not document treatment for a cervical spine injury or disability.  The service treatment records do not show a diagnosis of a cervical spine disability.  The Veteran was treated for left arm numbness in June 1993.  A June 1993 service treatment record notes that the Veteran reported an episode of left arm numbness.  He was seen in the emergency room and underwent a cardio work-up.  EKG and labs were normal.  The cervical spine was not examined.  A diagnosis was not made.  A July 1993 service medical record notes that the Veteran reported having a pins and needle feeling in his chest.  He underwent a cardio workup.  The cervical spine was not examined.  A cervical spine disability was not diagnosed.  

Service treatment records are absent for any evidence that the Veteran had a cervical spine disability.  The service treatment records do show treatment for lumbar spine symptoms and other orthopedic symptoms and injuries but the Veteran did not at any time mention cervical spine symptoms.  As noted, he reported having numbness or tingling in his left arm and chest on two occasions in 1993 but he was referred for a cardio workup not an orthopedic or neurological workup.  A cervical spine disability was not detected or diagnosed.  The service treatment records are therefore evidence against his claim as to service connection on a direct basis because the records tend to show that the Veteran did not have a cervical spine disability.  

The Veteran filed his initial claim for compensation benefits in August 1998, approximately two months after service separation.  He did not file a claim for a cervical spine disability.  The September 1998 VA examination report indicates that examination of the neck was negative.  The Veteran had no complaints pertinent to the cervical spine.  A January 2000 VA examination report indicates that the examination of the neck was negative and there were no complaints pertinent to the cervical spine.   

The Board finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of a cervical spine disability in service or soon after service separation, but he began to experience the chronic and continuous symptoms of a neck disability after the post-service injury in 2002.  As noted that service treatment records do not document chronic neck symptoms and a cervical spine disability was not diagnosed in service.  There is no competent evidence of a diagnosis of a cervical spine disability within one year after service separation.  The weight of the evidence establishes that the cervical spine disability first manifested many years after service and is due to a post-service back injury.  The Veteran relates a post service neck injury.  The Veteran indicated that he fell in 2002 after discharge from service and had cervical spine surgery in January 2003.  See the March 2011 Board hearing transcript.  The Veteran filed his claim for service connection for a cervical spine disability in September 2005.  

Emergency room records dated in September 2002 indicate that the Veteran sought medical treatment for left shoulder pain that had started that afternoon.  He indicated that he had been lifting a lot of boxes.  The assessment was left shoulder strain.  He was prescribed flexeril and Percocet.  X-ray examination of the shoulder was negative. He returned for medical treatment two days later because the pain was severe.  He reported that he had fallen when he was lifting boxes at work and landed on the left shoulder.  He stated that he felt normal right away but a few days later, the pain increased.  He did not have back or neck pain at that time.  He was referred to orthopedics and physical therapy.  The assessment was left shoulder rotator cuff stain.  On October 5, 2002, he returned to the emergency room with complaints of neck and left shoulder pain and left arm pain.  He reported having on and off tingling.  MRI revealed a cervical syrinx and disc protrusion at C5-6 causing cervical stenosis.  In January 2003, the Veteran underwent a C3-6 laminectomy and foramotomy.  

The weight of the competent and credible evidence establishes that the current cervical spine disability is related to the 2002 injury and is not related to injury or event in service.  As discussed in detail above, the medical evidence of record shows that the current cervical spine disability resulted from the 2002 injury.  In March 2012, the Veteran was afforded a VA examination to determine the etiology of his cervical spine disability.  The examiner reviewed the case file and examined the Veteran.  The VA examiner opined that the cervical spine disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner attributed the current cervical spine disability to the injury in 2002.  The VA examiner also stated that it would be mere speculation to opine that the lumbar spine disability caused or aggravated the cervical spine disability.  

There is no competent evidence to establish a nexus between the current cervical spine disability and service or a service-connected disability.  The Veteran's own assertions that the cervical spine disability may be related to the left arm symptoms in service or related to the lumbar spine disability are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of spine disabilities and disc disease would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the disc degeneration is related to an event in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran has not provided or identified any medical evidence to support his contentions.  

The weight of the competent and credible evidence establishes that the Veteran's current cervical spine disability did not manifest in service, was first diagnosed many years after service separation, is not caused by an in-service event or injury, is not related to active service, and is related to the post-service injury in 2002.  The weight of the competent and credible evidence establishes that the Veteran's current cervical spine disability is not caused by or aggravated by the service-connected lumbar spine disability.  The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a cervical spine disability and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.

Increased Rating:  Diabetes Mellitus

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which provides a 20 percent rating when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required and there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warrant where the diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2013).

The Veteran maintains that he is entitled to a higher evaluation for diabetes because his diabetes is treated with insulin, he has a restricted diet, and, he alleges, his diabetes requires restriction of activities.  The first two criteria, insulin and a restricted diet, are well-supported by his treatment records and are not in dispute.  The critical issue is whether diabetes requires a restriction of activities or, alternatively, if there are other factors present which warrant a higher rating.

The Board acknowledges that the Veteran contends that his service-connected diabetes warrants a higher evaluation.  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of a complex medical condition, but the Veteran is a lay person.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

As noted, his diabetes is treated with injectable insulin and regulation of diet.  In order for the Veteran to obtain a rating in excess of 20 percent, he must show that along with a restricted diet, insulin and/or an oral hypoglycemic, he is subject to a regulation of activities due to his diabetes.   The term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364. 

In arguing for a higher rating, the Veteran has alleged that his diabetes required him to move from shift work to a daytime work schedule.  See, e.g., March 2011 Hearing Tr. at pp. 3, 7-8.  While his physician did provide a September 2000 letter suggesting a change away from shift work, the Board finds that the requested change to a daytime schedule was not a "regulation of activities" as contemplated by the regulations.  As noted by the physician, the change was to facilitate compliance with dietary restrictions rather than because of a need to regulate activities.  In fact, his treatment records document that the Veteran's treating physicians and other medical professionals have consistently encouraged him to engage in more physical activity.  See, e.g., April 2011 Progress Note from 779th Medical Group ("Encouraged regular exercise program:  cardiovascular exercise (brisk walk, bike, swim, run, elliptical trainer) 30+ min. at least 3 days a week as tolerated."); October 2011 VA Primary Care Note ("The importance of regular aerobic exercise 30 minutes at least 3-4 times a week was also reviewed with the patient.").  The Board finds this evidence does not support a finding that the Veteran's diabetes required a regulation of activities.

Also, the physicians who have examined the Veteran for the purpose of evaluating the severity of the Veteran's diabetes and who have offered their own medical opinion have found that the Veteran's diabetes does not require a regulation of activities.  See March 2012 VA Examination (indicating explicitly that the Veteran's diabetes mellitus does not require regulation of activities); see also September 2005 VA Examination (indicating treatment consisted of insulin and restricted diet).  The Board finds March 2012 opinion particularly thorough and reliable as well as consistent with the treatment records.  Therefore the Board concludes the opinion is highly probative of the actual, medically-based treatment regimen for the Veteran's diabetes.  Nieves-Rodriguez, 22 Vet. App. at 302-304 (explaining factors to consider in assigning weight to medical opinions).

There is no other evidence supporting a finding that the Veteran's diabetes requires regulation of activities.  Therefore, a preponderance of the evidence establishes that the Veteran's diabetes mellitus has not required a regulation of activities at any time during the period on appeal.  The criteria for a higher 40 percent rating are not met.  See Camacho, 21 Vet. App. at 366.

The Veteran's diabetes symptoms do not more closely approximate any other higher rating.  The successively higher ratings (60 percent and 100 percent) each require a restricted diet, use of insulin, and regulation of activities as well as the presence of other factors.  The Veteran does not meet the regulation of activities portion of the criteria for a higher evaluation.  In addition, the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations which are factors supportive of either a 60 percent or a 100 percent rating.  See, e.g., March 2012 VA Examination (noting absence of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization within the past 12 months); see generally VA Progress Notes.  The criteria for an evaluation in excess of 20 percent for his diabetes mellitus are not met.

Additionally, the 20 percent rating encompasses the noncompensable complications associated with the diabetes mellitus, type II.  Note 1 of the relevant Diagnostic Code provides that, for rating diabetes mellitus, compensable complications will be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.   38 C.F.R. § 4.119, Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  The Veteran has not alleged any specific symptoms or complications that would warrant a higher or separate evaluation, except for diabetic nephropathy.  In a January 2013 rating decision, the AMC granted service connection for diabetic nephropathy and awarded a separate, 80 percent evaluation for that condition.  Likewise, service connection is in effect for diplopia (rated at 30 percent), thyroid eye disease (10 percent), sarcoidosis (noncompensable), tinea pedis (noncompensable), and erectile dysfunction (noncompensable).  These conditions, potentially connected with his diabetes, are separately evaluated and, so, cannot form the basis for a higher evaluation of the Veteran's diabetes.  38 C.F.R. § 4.14.

Lastly, with respect to potentially compensable complications, the March 2012 VA examination indicates the Veteran has hypertension as a complication of diabetes (in the presence of diabetic renal disease).  The examination report indicates that the Veteran required continuous medication for hypertension. It was further noted that the Veteran did not have a history of diastolic blood pressure readings predominantly 100 or more.  The examination included three blood pressure readings as follows: 135/70, 135/74, and 133/71.  The Board finds that the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 7101 for hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1; see also March 2012 VA Examination.  The March 2012 readings and the Veteran's history of blood pressure readings do not meet the criteria for a compensable rating.  

The record, to include the Veteran's statements, does not reflect that he has had any other compensable complications of his diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2013).  The evidence is not in equipoise on this issue.  Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether staged ratings are appropriate.  Hart, supra.  The Veteran has not been subject to regulation of activities, nor has he met any other criteria warranting a higher evaluation, at any point during the period on appeal.  The Board finds, therefore, that a rating in excess of 20 percent has not been warranted for any portion of the appeal period.   Accordingly, staged ratings are not warranted.

Additional Considerations

The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected diabetes mellitus is inadequate.  Thun, 22 Vet. App. at 118-19.  

The Veteran's diabetes mellitus is rated under criteria that evaluates the current level of treatment and specifically incorporates noncompensable complications into the rating based on level of treatment.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 Note 1.  The Veteran's treatment regimen is specifically contemplated by the rating criteria and, so, his associated impairments and noncompensable complications are implicitly included in the current evaluation.  Moreover, compensable complications are to be separately evaluated and the compensable complications of diabetes mellitus have been separately evaluated.  See, e.g., January 2013 Rating Decision (granting service connection for diabetic nephropathy and assigning a disability rating).  The Veteran has not alleged any factors, treatments, or symptoms that are not considered under the applicable rating criteria.  Further, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun, 22 Vet. App. at 118-19.  

TDIU is not at issue in this case as the Veteran is employed, has not alleged that he is unemployable, and has not alleged that his current employment is marginal or is in a protected environment.  38 C.F.R. § 4.16; see also  March 2011 Hearing Tr. at p. 3 (discussing employment).

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, the Veteran received notice that provided all the required information via correspondence in September 2005, March 2006, and June 2008.  The notice letters informed the Veteran with respect to the criteria for service connection as well as how disability ratings and effective dates are assigned.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran with respect to the increased rating claim.

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and other relevant records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  VA has provided the Veteran with multiple examinations to evaluate his prostate cancer, including the February 2012 examination, and a January 2013 independent medical opinion regarding the etiology of his prostate cancer.  Likewise, VA has provided the Veteran with multiple examinations to evaluate his diabetes, such as in March 2012 and September 2005.  The claimed cervical spine disability was examined in March 2012.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The Veteran has alleged that the examinations are inadequate.  While the Veteran's allegations are sufficient to raise the issue of the adequacy of the examination, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

With respect to the diabetes examination, he has conclusorily alleged that the VA examiner "did not fully disclose" that he has to curtail and restrict his strenuous activities with the advice of his doctors.  As discussed above, the Board's review of the medical records disclosed no such recommendation and, instead, his treating physicians have consistently encouraged him to increase his physical activities to assist in controlling his diabetes.  The Board finds that, rather than failing to disclose contrary medical records or evidence, the examiner accurately described the treatment records and the treatment for his diabetes as documented in the evidence of record.  The Veteran also alleges that the examiner did not "fully assess the Veteran's condition warranting a rating in excess of 20 percent."  He does not describe the alleged deficiency in "assessing" the condition, but the Board finds that the examination was exceedingly thorough and included the evaluation of related conditions such as diabetic nephropathy (which is not evaluated at 80 percent based on the examination) and hypertension (which resulted in additional testing to rule out the condition).   The Board finds no indication in the record, beyond the Veteran's bald allegation, that the assessment of his diabetes was less than full or in any way inadequate.

The Veteran also alleges that the examinations and opinion relating to his prostate cancer and cervical spine disability are inadequate.  Specifically, he alleges that the examiner "did not fully assess her [sic] condition that had onset while in service in that VA did not fully acknowledge reports of in-service problem which persist post service warranting service connection."  See August 2014 Appellant's Brief.  Again, the Board has previously discussed its own findings on review of the service records, moreover, the January 2013 independent medical examination addressed not only the in-service chronic prostatitis noted by the Veteran, but also other in-service conditions that were potentially related to his post-service prostate cancer, including hemorrhoids, Grave's disease, diabetes, and rectal bleeding.  The examiner fully explained the basis of her opinion that the prostate cancer was not related to those in-service conditions.  In addition, the February 2012 VA examination appears from the Board's review to include a thorough evaluation of the Veteran's prostate cancer.  The examiner completed the standard DBQ and reviewed (and accurately recounted) the Veteran's medical history.  Also, the March 2012 VA examination included evaluations of the Veteran's hemorrhoids and diabetes, so to the extent those conditions are relevant, the Veteran was adequately and thoroughly examined.  As discussed above in connection with the merits of the claim, the January 2013 nexus opinion was based on accurate facts, was thoroughly explained, and was convincingly reasoned.  Also, the March 2012 VA examination included an evaluation of the Veteran's cervical spine with consideration of the Veteran's service treatment records and medical history.  The Veteran was adequately and thoroughly examined and the VA examiner considered the pertinent evidence before rendering the medical opinions.  The Board finds that the February 2012 and March 2012 VA examinations and the January 2013 independent medical opinion are adequate.

The Board finds that the examinations and opinions with respect to the diabetes, prostate cancer, and cervical spine disability were adequate and provide sufficient medical evidence to decide the Veteran's claims.  See Stefl, 21 Vet.App. at 123-24.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for prostate cancer is denied.  
 
Entitlement to service connection for a cervical spine disability is denied.  

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


